Citation Nr: 0515776	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  98-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, to include residuals of an injury or carpal 
tunnel syndrome.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for right 
patellar tendonitis, evaluated as noncompensable, effective 
May 24, 1996; and denied service connection for residuals of 
a wrist injury, a right hip disability and a low back 
disability.  During the pendency of the appeal, the claims 
file was transferred to the Waco, Texas, RO.

In December 2004, the Board denied a compensable evaluation 
for right patellar tendonitis, effective May 24, 1996, and an 
evaluation in excess of 10 percent, effective from June 16, 
1998.  The issues of entitlement to service connection for a 
right hip disability, a low back disability, and a right 
wrist disability, to include as residuals of an injury or 
carpal tunnel syndrome, were remanded for further 
development.  The requested development has been accomplished 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.  

2.  The medical evidence shows that the veteran's right wrist 
disability, to include residuals of an injury or carpal 
tunnel syndrome, was first diagnosed years after service and 
there is no competent evidence that suggests a causal link 
between the disability and any incident of active service.  

3.  The veteran does have right upper extremity neurological 
deficits which affirmative, competent medical evidence shows 
to have been incurred in a vehicle accident several months 
after service.  

4.  The medical evidence shows that the veteran's low back 
disability was first diagnosed years after service and there 
is no competent evidence that suggests a causal link between 
the disability and any incident of active service.  

5.  The medical evidence shows that the veteran's right hip 
disability was first diagnosed years after service and there 
is no competent evidence that suggests a causal link between 
the disability and any incident of active service.  

6.  Arthritis of the back or right hip was not manifested in 
the first year following the veteran's completion of her 
active service.  


CONCLUSIONS OF LAW

1.  A right wrist disability, to include residuals of an 
injury or carpal tunnel syndrome, was not incurred in or 
aggravated by active military service, nor may an organic 
disease of the right upper extremity nervous system be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A low back disability was not incurred in or aggravated 
by active military service; nor may arthritis of the low back 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A right hip disability was not incurred in or aggravated 
by active military service; nor may arthritis of the right 
hip be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Review of the VCAA notice letter of December 2003 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that she should provide 
"any" evidence in her possession pertaining to the claim; 
that she should give VA everything she had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case as the initial unfavorable 
decision was rendered in July 1997, years before VCAA became 
law.  However, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statement 
of the case, and supplemental statements of the case, as well 
as the VCAA letter and other correspondence, notified the 
veteran and her representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from her.  Further, the veteran had an opportunity 
to respond before the RO re-adjudicated her claim.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  The veteran was afforded "a meaningful opportunity 
to participate effectively in the processing of [her] claim 
by VA" and thus VA "essentially cured the error in the 
timing of notice."  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  Post-
service medical records for treatment as a military dependent 
have been obtained.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no evidence of relevant Social Security 
Administration records.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Right Wrist Disability, 
to Include as Residuals of an Injury or Carpal Tunnel 
Syndrome.

The service medical records contain the report of a September 
1986 general examination, which shows the veteran's upper 
extremities were normal.  

The report of the April 1992 examination for separation from 
service shows the veteran's upper extremities were normal.  

In November 1992, the veteran complained of right hand pain 
since being smashed between two boards, the previous 
Wednesday.  There was no tenderness or swelling along the 
dorsum of the right hand.  The assessment was a crush injury 
of the right limb, without residuals.  X-rays of the right 
hand showed no significant bony, articular, or soft tissue 
abnormality.  

As a dependent, the veteran continued to receive medical care 
at military facilities.  In November 1992, she was involved 
in a vehicle accident.  She sustained fractures of vertebrae 
C6 and C7 with spondylolisthesis of C6 on C7.  Her complaints 
included right forearm pain and a pins-and-needles sensation.  
Motor examination showed, on the right, the deltoid was 4/5, 
the biceps was 5/5, the triceps was 4/5, and grip was 4/5; 
compared to the left side, which was 5/5 through all muscle 
groups.  The clinical notes show that the right forearm 
symptoms improved with treatment of the neck.  

Clinical records, dated in June 1995, noted a laceration 
between the middle and ring fingers, on the right.  The wound 
was sutured and treated with antibiotics.  The right hand was 
examined after the sutures were removed.  The right hand had 
a full range of motion and was neurovascularly intact.  There 
was minimal drainage without fluctuance or erythema.  

A military clinic note, dated in January 1996, reflects that 
the veteran was status post cervical spine fracture with 
right brachial plexus injury, sustained in November 1992.  
Right arm symptoms included 3-4/5 motor strength in the right 
upper extremity.  

Electromyogram (EMG) and nerve conduction velocity (NCV) 
tests in April 1996, disclosed findings compatible with right 
C7 radiculopathy and left cervical radiculopathy, the level 
of which could not be determined.  

Records of a private counseling center, from July to October 
1997, reflect complaints including arm pain.  

Records of private counseling at another facility, from 
January to March 1998, show the veteran was involved in a car 
accident in February 1998 and was being treated for arm pain.  

On psychiatric hospitalization, in July 1997, the veteran 
reported that her right arm had been very weak, since she 
broke her neck in a car wreck about five years earlier.  
Diagnoses included history of motor vehicle accident with 
subsequent fracture of her neck.  

VA outpatient clinic notes, dated in May 1998, reflect a 
history of myofascial pain following a right brachial plexus 
injury and radiculopathy, status post cervical spine 
fracture.  The veteran complained of clumsiness with her 
right hand.  Motor responses in the intrinsic muscles of the 
right hand were 4+/5, compared to 5/5 in the remainder of the 
right and left upper extremities.  Deep tendon reflexes were 
2 throughout.  There was a decreased response to pinprick in 
the right hand, in all fingers, dorsum and volar aspect.  The 
assessment was myofascial pain and possible cervical 
myelopathy-hyperreflexia with hand clumsiness.  

The veteran was admitted to a VA Medical Center, primarily 
for psychiatric complaints, in July 1998.  Her physical 
complaints included joint stiffness since 1996 and right arm 
weakness from her accident.  Her extremities had a normal 
range of motion, without atrophy.  Deep tendon reflexes were 
3+.  

A VA clinical note, dated in September 1998, shows a history 
of right upper extremity pain following the 1992 accident.  
The veteran also had a February 1998 accident.  She reported 
increased right upper extremity pain and numbness involving 
the first three digits of the right hand.  Right upper 
extremity motor responses were +4/5, as compared to 5/5 on 
the left.  There was a decreased sensory response to light 
touch and pinprick in the C6, C7, T1 distribution on the 
right.  There was no atrophy.  The impression was that the 
veteran had a history of cervical fracture in 1992 with 
resultant right upper extremity pain, weakness, and numbness; 
and status post motor vehicle accident in February 1998, with 
increased right upper extremity symptoms.  Numbness of the 
hands was again noted in October 1998.  

A January 1999 VA outpatient note shows that the veteran's 
upper extremity complaints led to the assessment that she had 
carpal tunnel syndrome, right greater than left.  EMG and NCV 
tests were done later that month.  It was noted that the 
clinical impression was a bilateral carpal tunnel syndrome; 
however, the electrodiagnostic impression was that there was 
no evidence of bilateral carpal tunnel syndrome.  

In a statement, dated in February 1999, the veteran reported 
that during her pregnancy, in 1982, she had carpal tunnel 
syndrome.  She said that nothing could be done, because it 
would hurt the baby.  After he was born, it went away.  
Between 1982 and 1992, she had problems, off and on, 
depending on how much she used her hands.  Since the wreck of 
November 1992, she had  a great deal of problems, especially 
with the right wrist.  The first two fingers and the thumb on 
the right had never regained their feeling and felt numb.  

On VA examination in January 2005, the claims folder was 
reviewed.  The veteran's medical history and current symptoms 
were considered.  The veteran's right wrist motions were 
measured and noted to be the same as the left wrist.  
Neurologic examination revealed intact two-point 
discrimination without evidence of thenar wasting.  
Percussion of the carpal canal at the wrist demonstrated a 
mildly positive Tinel sign consistent with carpal tunnel 
syndrome.  The radiation was into the median nerve 
distribution.  Electrodiagnostic studies of 1999 reportedly 
showed positive findings for bilateral carpal tunnel 
syndrome.  The diagnosis was carpal tunnel syndrome, 
bilateral wrists.  The doctor discussed the veteran's medical 
history noting that the service medical records failed to 
provide any evidence of a nexus to her current complaints of 
carpal tunnel syndrome.  The doctor concluded that the 
veteran's diagnosis did not have any connection or 
relationship in a causal fashion to her military service.  

Analysis  Service connection requires that the current 
disability be connected to disease or injury during service.  
This means that an incident in service must have resulted in 
a chronic disability.  See 38 C.F.R. § 3.303 (2004).  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection cannot be granted for a temporary 
symptoms, which may occurred during service; even if those 
symptoms are similar to current symptoms.  There must be 
evidence, which shows the incident of service to be chronic 
and connects it to the current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As a lay witness, 
the veteran can assert a claim that there is a connection, 
but that claim is not competent evidence that a connection 
exists.  To diagnose a current disability as a manifestation 
of a disease or injury in service requires the training and 
expertise of a physician or other appropriate trained medical 
professional.  38 C.F.R. § 3.159(a) (2004); see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, there are no medical records of a chronic 
disability going back to service.  There are no medical 
opinions connecting the current disability to service.  There 
is simply no competent medical evidence linking the veteran's 
current right upper extremity disability to any incident of 
service.  In fact, the competent medical evidence is to the 
contrary.  The veteran's upper extremities were normal on 
examination for separation from service.  The medical 
evidence shows that, approximately 5 months after service, 
the veteran sustained serious injuries to her neck in a 
vehicle accident.  The medical evidence shows that these 
injuries caused right upper extremity symptoms.  Subsequent 
medical records repeatedly connect the veteran's symptoms to 
the post service injury.  Then, on the recent VA examination, 
a physician specifically expressed the opinion that the 
veteran's right upper extremity disability did not appear to 
be connected to service.  These medical reports provide a 
preponderance of evidence, which establishes that the 
veteran's right upper extremity disability is not connected 
to her active military service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right upper extremity disability, to include 
carpal tunnel syndrome, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, the evidence shows neurologic deficits 
in the right upper extremity.  However, the same records that 
show the presence of these deficits repeatedly link them to a 
post service accident which fractured bones in the veteran's 
neck.  The pertinent records include medical records made 
shortly after the accident, test results showing that the 
deficits are the kind which would be associated with a neck 
injury, medical opinions and a large body of post injury 
clinical records.  These are all competent evidence and 
provide a vast preponderance of affirmative evidence which 
rebuts any presumption of incurrence in service.  As to 
carpal tunnel syndrome, there is no evidence of that disorder 
within the year after the veteran completed her active 
service, so the presumptions do not arise.  

A Low Back Disability.

The service medical records contain the report of a September 
1986 general examination, which shows the veteran's spine was 
normal.  

In December 1987, the veteran gave a long history of chronic 
back pain and complained that it was worse in the last month 
or so.  There was no history of trauma, but she had been 
lifting boxes at work.  Objectively, her back was straight 
with a complete range of motion.  Straight leg raising was 
negative.  Heel and toe walking was normal.  There was no 
pain on hip flexion.  The assessment was mechanical low back 
pain.  X-rays of the lumbar spine were interpreted as being 
normal.  

Later in December 1987, the veteran complained of continued 
low back pain.  She had an antalgic gait.  Her back had a 
full range of motion with palpable muscle spasm in the right 
paralumbar region.  Straight leg raising was negative and 
deep tendon reflexes were 2+.  The assessment was lumbar 
muscle spasm.  

In January 1988, the veteran complained of recurrent low back 
pain.  The back had a normal curvature without tenderness.  
There was a full range of motion with minimal subjective 
pain.  Straight leg raising went to 90 degrees, bilaterally.  
Deep tendon reflexes were normal at 2+.  There was tenderness 
of the right parathoracic muscles.  The assessment was 
probable mechanical low back pain.   

The report of the April 1992 examination for separation from 
service shows the veteran's spine was normal.  

Records of a private counseling center, from July to October 
1997, reflect complaints including back pain.  

Records of private counseling at another facility, from 
January to March 1998, show the veteran was involved in a car 
accident in February 1998 and was being treated for back 
pain.  

The veteran was admitted to a VA Medical Center, primarily 
for psychiatric complaints, in July 1998.  Her physical 
complaints included joint stiffness since 1996, including her 
back.  Her back was nontender and symmetrical.  

A VA outpatient note, dated in October 1998, shows that the 
veteran's spine was examined and there were no tender points.  
Deep tendon reflexes were +3 and symmetrical in the lower 
extremities and +2 and symmetrical in the upper extremities.  
There were no sensory deficits.  Lasague's sign was negative.  

In a statement dated in February 1999, the veteran reported 
falling off a wooden pole during service.  She said that her 
back hurt her off and on for years.  

VA clinical records of April 2003 show that the veteran had 
complaints of joint pain.  X-rays included a study of the 
thoracic spine, showing minimal anterior wedging of a healed 
fracture deformity of vertebra T9, degenerative changes of 
the thoracic vertebrae, and Schmorl's nodes on the inferior 
border of T9-T10.  The Lumbosacral spine X-rays disclosed 
minimal degenerative changes of the lumbar vertebrae, with 
normal intervertebral spaces and pedicles.  

Pursuant to the January 2005 remand of the Board, the veteran 
was given a VA orthopedic examination in January 2005.  The 
claims folder was reviewed.  The veteran's report of long-
standing back pain, dating to service, was considered, along 
with current symptoms.  The doctor measured the range of 
lower back motion, which was consider appropriate for her 
body habitus and age.  There was significant deconditioning 
of the axial skeleton with poor muscle tone and no evidence 
of spasm in the lower back.  She had flattening of the normal 
lumbar lordosis with some increase in dorsal kyphosis 
primarily related to shoulder posture, which was poor.  
Neurologic examination of both lower extremities demonstrated 
no sensory deficits, no motor weakness, no atrophy, and good 
strength in both lower extremities.  Deep tendon reflexes 
were intact and straight leg raising was negative.  Her 
Wadell test was 0/5.  The doctor noted that X-rays of the 
lumbosacral spine demonstrated minimal arthritic changes in 
the facet joints, without significant disc pathology and 
normal alignment.  The diagnosis was mechanical low back pain 
without evidence of significant disc pathology.  The 
physician commented, to the effect, that careful review of 
the veteran's service medical records failed to provide any 
evidence of a nexus to her current complaints of low back 
pain.  He noted that there were entries, in the service 
medical records, of back complaints, but no evidence 
documenting trauma and no evidence of significant physical 
findings at the time.  Further, the normal X-ray findings of 
1987 and 1988 maintained that status until 2004 and the 
current X-rays showed no evidence of significant progression, 
except those related to age.  It was the opinion of the 
examiner that there was no significant connection between the 
complaints in the service medical records and her current 
back complaints.  

Analysis  The service medical records reflect complaints of 
back pain without significant trauma.  Findings were minimal.  
There is no competent medical evidence that the findings in 
service represented a chronic back disorder.  There is 
competent medical evidence to the contrary.  The report of 
the April 1992 examination for separation from service shows 
the veteran's spine was normal.  Thereafter, several years 
passed without back symptomatology.  This, too, is evidence 
against the claim.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Finally, in 2005, a physician reviewed the record and 
examined the veteran, considering the history provided by 
her, and concluded that her current back symptoms were not 
related to service.  There is no competent medical evidence 
connecting her back complaints during service to the current 
disability.  Consequently, the preponderance of evidence 
establishes that she does not have a back disability as the 
result of disease or injury during service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  VA clinical records of 
April 2003 show that X-rays disclosed minimal degenerative 
changes of the thoracic and lumbar vertebrae.  These reports 
of arthritis or degenerative joint disease come years after 
service, so a presumption of service connection does not 
arise.  

A Right Hip Disability.

The report of the September 1986 examination, during service, 
shows the veteran's lower extremities were normal.  

An X-ray study of the right hip, in September 1989, showed 
there was no significant bony, articular, or soft tissue 
abnormality.  

In May 1992, X-rays of both hips showed there was no 
significant bony, articular, or soft tissue abnormality.  The 
impression was normal hips.  

The report of the April 1992 examination for separation from 
service shows right knee findings (service connection has 
been established for the right knee disability).  The right 
hip had a full range of motion.  

As noted above, after service, the veteran continued to 
receive medical care at military facilities, as a military 
dependent.  Following her November 1992 vehicle accident, 
lower extremity muscles were 5/5 on hip flexion and other 
lower extremity movements.  Sensory examination was intact in 
the lower extremities.  

In January 1996, the veteran was seen at a military medical 
center for complaints of right hip pain.  She gave a history 
of having right hip pain for several years with it recently 
"going out" on her.  She reported aching pain with activity 
and occasional rest pain.  The hip had a full range of motion 
with 120 degrees flexion with mild pain beyond 90 degrees.  
External and internal rotation were normal.  On abduction, 
there were complaints at 30 degrees.  X-rays revealed a cyst.   

VA clinical records of December 1997 show the veteran 
complained of right hip pain.  The hip had a full range of 
motion.  There was pain with extension.  The impression was 
that the right hip had degenerative joint disease.  In March 
1998, there were continued complaints of right hip pain.  The 
range of motion was from 0 to 95 degrees.  External rotation 
was normal.  Internal rotation was symptomatic at 15 to 25 
degrees.  Neurovascular findings were intact.  X-ray evidence 
of cysts was noted.  The impression was right hip 
degenerative joint disease.   

VA X-rays of the right hip, in March 1998 disclosed multiple 
lucencies in the superior acetabulum, which were thought to 
be degenerative changes versus mucoid cysts.  In June 1998, 
the VA X-rays were read as showing the right hip to have 
sclerosis with chondral cyst formation involving the superior 
acetabulum, consistent with degenerative joint disease.  

VA outpatient clinic notes of June 1968 show the veteran 
reported right hip pain, worse with ambulation and in the 
morning.  The right hip flexed to 90 degrees, had internal 
rotation to 15 degrees and external rotation to 30 degrees.  
X-rays were reviewed.  The impression was degenerative joint 
disease of the right hip.  

The veteran was admitted to a VA Medical Center, primarily 
for psychiatric complaints, in July 1998.  Her physical 
complaints included joint stiffness since 1996, including her 
right hip.  Her extremities had a normal range of motion, 
without atrophy.  Deep tendon reflexes were 3+.  

A VA outpatient note, dated in October 1998, shows that the 
veteran complained of hip pain since 1982, mostly with 
walking.  Episodes lasted about 3 days.  Examination 
disclosed symptoms on the lateral side of the right hip.  
There was pain with external rotation.  There was no 
tenderness.  The assessment was that the veteran had 
osteoarthritis with a subchondral cyst of the acetabulum and 
degenerative joint disease.  Continued complaints of hip pain 
were noted in clinical records of November 1998.  

In a statement dated in February 1999, the veteran reported 
that her hip started "going out" on her about 1980.  The 
doctors did not know why.  In the past, she was able to pop 
it back into place, but since about 1994, she could not.  She 
noted that a cyst had been found in 1995.  She was told that 
she would need a hip replacement.  She described symptoms in 
detail.  

VA clinical records of April 2003 show that the veteran's 
complaints included right hip pain.   

The report of the January 2005 VA examination of the 
veteran's right hip shows that there was a full range of 
motion appropriate for her body habitus.  Right side motion 
was the same as the left.  It was noted that X-ray studies 
had revealed a very small subchondral cyst.  An MRI confirmed 
that it was benign.  The diagnosis was subchondral cyst of 
the right hip, with hip pain.  The doctor expressed the 
opinion that the service medical records failed to provide 
any evidence of a nexus to her current complaints of right 
hip pain.  He commented that there was no competent evidence 
that she was actually treated for right hip problems while on 
active service.  He noted that a single X-ray, taken in 1989 
was normal.  Since that time, she had developed a subchondral 
cyst, which was benign, nonprogressive and without evidence 
of association with osteoarthritis.  In summary, after 
careful review of the veteran's service medical records and 
records of post service treatment, the physician concluded 
that the condition did not appear to have any connection or 
relationship, in a causal fashion to her military service.  

Analysis  Once again, the service medical records reflect 
complaints of right hip pain without significant trauma.  
Findings were minimal.  There is no competent evidence that 
the findings in service represented a chronic right hip 
disorder.  There is competent evidence to the contrary.  The 
report of the April 1992 examination for separation from 
service shows the veteran's lower extremities were normal.  
Thereafter, several years passed without right hip 
symptomatology.  This, too, is evidence against the claim.  
See Maxson, at 1333.  Finally, in 2005, a physician reviewed 
the record and examined the veteran, considered the history 
provided by her, and concluded that her current right hip 
symptoms were not related to service.  There is no competent 
medical evidence connecting her right hip complaints during 
service to the current disability.  Consequently, the 
preponderance of evidence establishes that she does not have 
a right hip disability as the result of disease or injury 
during service.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right hip disorder, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Here, VA outpatient clinic 
notes of June 1968 show that X-rays were reviewed and the 
impression was degenerative joint disease of the right hip.  
A VA outpatient note, dated in October 1998, has an 
assessment of osteoarthritis with a subchondral cyst of the 
acetabulum and degenerative joint disease.  These reports of 
arthritis or degenerative joint disease come years after 
service, so a presumption of service connection does not 
arise.  


ORDER

Service connection for a right wrist disability, to include 
residuals of an injury or carpal tunnel syndrome, is denied.  

Service connection for a low back disability is denied.  

Service connection for a right hip disability is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


